Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allione et al 2015/0241714 in view of Valeri et al 2016/0167323 and Chinese Patent CN 204731504 (see claim 1).
Allione et al and Valeri et al are applied for reasons of record, the references disclosing the basic claimed method lacking essentially that the build support is assembled with the starting optical system so that the build support is an external layer with the complementary optical element disposed between the build support and the starting optical system.  Note that Allione et al does disclose that the build support can be made part of the final optical element—ie, remain in place rather than being removed, see paragraphs 0108 and 0151—yet provides no details as to how the build support is actually incorporated into the final optical element.  The example of Figure 2 of Allione et al merely shows the build support being removed and not forming part of the final lens.  From paragraph 0151, it is noted that the primary reference employs optical quality films for the build support should such remain with the final lens, and such films include COC, PC, PET and TAC films.  Chinese Patent -504 discloses forming a composite lens with a TAC substrate film forming the external layer, a PVA film attached thereto and to the underlying lens.  The point is, CN -504 teaches that it is known in the art to fabricate composite lenses by laminating optical films to a base lens, with a TAC substrate film forming the external layer.  It is submitted as being fairly well known in the art to form composite lenses with a TAC film as the external component as taught by CN -504 and that such would have been a clearly obvious way to incorporate the build support into the final optical element in the method of Allione et al.  Hence, even though Allione et al provides no exact teaching as to how the build support would be incorporated into the final lens, based on the teaching of CN -504, one of ordinary skill in the art would have found it obvious to have incorporated the TAC build support as the external layer as set forth in the instant claims to ensure that the desired optical film is on the exterior of the finished composite lens.    
2.Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive. Applicant suggests that Allione et al and Valeri et al do not show the instant configuration with the build support on the exterior of the finished lens.  However, it should be noted that neither Allione et al—nor Valeri et al -- actually teaches how the build support would be incorporated or assembled into the starting optical system along with the additively manufactured complementary element.  While applicant suggests that Figure 2 of Allione et al shows that the build support would not be the external layer, such is merely conjecture on the part of the applicant.  Indeed, Figure 2 of Allione et al has nothing to do with how the build support would be incorporated since in this figure, the build support is removed from the final product.  Again, it must be stressed that Allione et al contains no teaching as to how the build support would be incorporated.  Since CN -504 shows incorporating elements onto a lens preform, wherein the elements constitute an optical TAC film that becomes the external surface of the composite lens, it certainly would have been obvious to one of ordinary skill in the art to perform a similar assembling of the TAC build support and additively manufactured complementary element in the primary reference to allow the optical film constituting the build support to occupy the external surface of the finished lens.     
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    .
 /MATHIEU D VARGOT/ Primary Examiner, Art Unit 1742